PER CURIAM.
This appeal arises out of a post-dissolution order, entered without an evi-dentiary hearing, which clarified the final judgment regarding the parties’ children’s religious training and the former husband’s rights of visitation during Jewish holidays. The former wife argues on appeal that the trial court erred in entering the order of clarification without first referring the parties to mediation. We agree and reverse the order of clarification.
The final judgment of dissolution incorporates within it a mediation agreement which provides, “In the event the parents are unable to resolve ongoing or new conflicts regarding their children they shall return to the Family Mediation and Conciliation Program as per Administrative Order 2.03.15.” The trial court prematurely entered the order appealed from without first giving the parties a chance to resolve the controversy through the agreed-upon method of mediation.
Additionally, we agree with the former wife that the effect of the order was to substantively modify the visitation provisions which were initially agreed upon by the parties; thus, the procedural requisites of a modification proceeding were not met when the trial court reached its decision without first affording the former wife an opportunity to file a defensive pleading or without conducting an evidentiary hearing on the matter.
Reverse and remand.
DOWNEY and POLEN, JJ., and WALDEN, JAMES H., Senior Judge, concur.